Citation Nr: 0007568	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-14 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a low 
back injury.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to January 
1988, and from March 1988 to November 1989.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for residuals of a back injury and 
right and left knee injury was denied in a January 1991 
rating decision.  The veteran did not perfect an appeal.

2.  The evidence submitted in support of the claim to reopen 
bears directly and substantially on the matter of whether 
there is post-service residual disability of the back and 
both knees.

3.  The veteran's current lumbosacral strain has been 
attributable to an inservice injury.

4.  There is no competent medical evidence of nexus between 
the veteran's current bilateral knee disorder to include 
patellar femoral syndrome or chronic chondromalacia patella 
and service.



CONCLUSIONS OF LAW

1.  The January 1991 rating decision denying service 
connection for residuals of a back, right knee and left knee 
injury is final.  New and material evidence sufficient to 
reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 
20.302, 20.1103 (1999).

2. The claim for service connection for a bilateral knee 
disability to include patellar femoral syndrome or chronic 
chondromalacia patella is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Lumbosacral strain was incurred during the veteran's 
active service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran submitted 
new and material evidence to reopen the previously denied 
claims of entitlement to service connection for residuals of 
a back injury and residuals of right and left knee injuries.  
The RO denied the veteran's initial claims in January 1991 on 
the basis that chronic back or bilateral knee disability was 
not shown and that pain, in the absence of organic disease, 
was not a ratable entity.  In other words, service connection 
was denied as there was no evidence of post-service residual 
disability in regard to the back or either knee.  The RO 
considered the veteran's service medical records and the 
report of a VA examination conducted in December 1990 in 
making its decision.  

By letter dated February 1991, the RO notified the veteran of 
the denial and of her appellate rights with regard to that 
denial.  The veteran initiated an appeal of the denial in 
February 1991.  However, after the RO issued a statement of 
the case in March 1991, she did not perfect her appeal by 
filing any documentation that could be construed as a 
substantive appeal.  See 38 U.S.C.A. § 7105(d)(3) (West 
1991).  The RO's January 1991 decision is thus final.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1991).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  

Evidence associated with the claims folder since the January 
1991 rating decision consists of medical treatment and 
evaluation records beginning with the September 1988 in-
service fall through December 1999.  In March 1989 she was 
diagnosed with musculoskeletal back strain secondary to 
severe trauma, and in December 1999 with probable chronic 
chondromalacia patella.  The evidence submitted since the 
prior final denial cures an evidentiary defect that existed 
at the time of the prior decision.  The veteran has submitted 
competent evidence of a current back and bilateral knee 
disability.  Accordingly, this evidence is new and material 
as it bears directly and substantially on the question of 
whether the veteran has post-service residual disability, and 
the claims for service connection for a back and bilateral 
knee disability are reopened.

Upon reopening the claim, a determination must then be made 
as to whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

To establish that her claims are well grounded, the veteran 
must produce competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  The kind of evidence needed to make a claim well 
grounded depends upon the types of issues presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.


A.  Bilateral Knee Disability

Service medical records showed that in September 1998, the 
veteran fell from a height of 16 feet and fractured her 
pelvis and right elbow.  After the fall she complained of 
pain in both knees and was diagnosed with knee pain.  While 
the record contains competent medical evidence that she 
currently has bilateral patellar femoral syndrome and 
chondromalacia patella, there is no competent medical 
evidence linking this disorder to service.  As a lay person 
lacking in medical training and expertise, the veteran is not 
competent to address an issue requiring an expert medical 
opinion.  Accordingly, statements by the veteran that she has 
bilateral knee disability as a result of a fall in service do 
not constitute medical evidence.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

For the foregoing reasons, it is the decision of the Board 
that the veteran has not met her initial burden of submitting 
evidence of a well-grounded claim for service connection for 
bilateral knee disorder.  The Board is unaware of any 
additional evidence which is available which could serve to 
well ground the veteran's claim. As the duty to assist is not 
triggered here by a well-grounded claim, the VA has no 
obligation to further develop the veteran's claim.  See 38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps; supra; Grivois v. Brown, 5 Vet. App. 
136, 140 (1994).

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO 
did.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the veteran has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board concludes 
that the veteran did not meet the initial threshold 
evidentiary requirements of a well-grounded claim under the 
standards set forth in Epps.  The result is the same.


B. Residuals of a back injury

The Board finds that the veteran has submitted a well 
grounded claim for service connection for residuals of a back 
injury.  Specifically, a private physician in an examination 
report dated in December 1999 diagnosed the veteran as having 
lumbosacral strain which he related to her inservice fall.  
Epps, supra.

The record reflects that the duty to assist has been met 
under 38 U.S.C.A. § 5107 (West 1991).  Records were obtained 
from all identified treatment sources.  In testimony before 
the Board, the veteran testified that no further records were 
available.  She had checked with every prior treatment 
facility and her Reserve unit and determined that no 
additional records were obtainable.  Furthermore, the 
undersigned Board Member suggested that the veteran obtain 
medical evidence linking her current disabilities to service, 
thereby fulfilling any duty to suggest evidence under 
38 C.F.R. § 3.103 (1999).

Once the duty to assist has been met, the Board must proceed 
to a merits determination.  When all the evidence is 
assembled, the determination must then be made as to whether 
the evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Service medical records reveal that in September 1988, the 
veteran fell approximately 16-feet from a second floor 
balcony.  She fractured her pelvis and right elbow.  Dallas 
County Hospital District records indicated that X-rays of the 
thoracic and lumbar spine were negative.  In December 1988 
she complained of lumbar backaches.  Back pain was diagnosed.  
On Medical Board examination in January 1989, her lower 
extremities and spine were normal.  In March 1989 she 
complained of chronic back pain.  On examination she had 
decreased range of motion in her back, and an abnormal gait 
with an accentuated lordosis/straightening.  Straight leg 
raising was negative.  There was pain to palpation along the 
spinous processes in the mid-thoracic area.  Musculoskeletal 
back strain secondary to severe trauma was diagnosed with a 
rule-out diagnosis of spinal compression fracture.  Chronic 
low back pain was noted in August and September 1989.  

Although the veteran's back was described as normal on VA 
examination in December 1990; however the history of a 
lumbosacral musculoligamentous sprain with residual 
intermittent low back pain was noted.  In February 1991 she 
was said to have chronic back pain secondary to the fall.  
Clinical records in 1997 documented diagnoses of chronic low 
back pain.  In March 1997 mild degenerative joint disease and 
degenerative disc disease was noted on lumbosacral spine X-
ray.  Mechanical low back pain was diagnosed. 

In this case, the veteran has submitted an opinion from a 
private physician dated in December 1999 which relates her 
chronic lumbosacral strain to her fall in 1988 while on 
active duty.  Specifically, the physician indicated that the 
veteran sustained a significant fall in 1988 which possible 
damaged the lumbar disc and/or ligaments causing chronic 
lumbosacral strain.  Although this physician gave no 
indication that he reviewed the service medical records, the 
inservice fall is not in dispute.  This evidence is 
competent, credible and probative of the issue under the 
Board's consideration.  No competent medical opinion is of 
record that refutes the link established above, therefore the 
evidence supports the claim.  Service connection for 
lumbosacral strain is warranted.



ORDER

New and material evidence having been submitted, the claim 
for service connection for a back and bilateral knee 
disability is reopened.  To this extent, the appeal is 
allowed.  

A well grounded claim not having been submitted, service 
connection for a bilateral knee disability to include 
patellar femoral syndrome and chondromalacia patella is 
denied.  

Service connection for lumbosacral strain is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 



